 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Navajo Nation, et al.,                             No. CV-18-08329-PCT-DWL
10                  Plaintiffs,                         ORDER
11   v.
12   Michele Reagan, et al.,
13                  Defendants.
14
15          The Court has reviewed the parties’ joint memorandum supporting the retention of
16   jurisdiction (Doc. 47) and has some additional questions.

17          As background, the Secretary of State has two obligations under the proposed
18   settlement agreement (Doc. 44-2). First, the paragraph entitled “Missing-Signature Cure

19   Opportunity” requires the Secretary of State to “cause language to be included in the next

20   Draft Elections Procedures Manual” regarding the curing of unsigned ballots. (Id. at 3.)
21   Second, the paragraph entitled “Navajo-Language Publication of the Publicity Pamphlet”
22   states that “[t]he Secretary of State shall continue to use certified Navajo translators to

23   coordinate and make available the Navajo-language translation of ballot measure language

24   in the Publicity Pamphlet, as provided by A.R.S. § 19-123(A), except that this requirement

25   shall not extend to ‘[t]he arguments for and against the measure or amendment’ submitted

26   by members of the public as provided by A.R.S. § 19-123(A)(3).” (Id. at 4-5.)
27          The Court is willing to retain jurisdiction concerning the first obligation because it
28   is a one-time obligation the Secretary of State must perform at least 90 days before the next
 1   election. See A.R.S. § 16-452(B) (“The secretary of state shall submit the manual to the
 2   governor and the attorney general not fewer than ninety days before each election.”).
 3   Retention of jurisdiction is appropriate given this time limitation. Nevertheless, the Court
 4   wishes to have the parties confirm that the Secretary’s obligation is limited to including the
 5   proposed language in the draft version of the next Elections Procedure Manual, not
 6   guaranteeing that it appears in the final version of the next Elections Procedure Manual.
 7   The parties seem to recognize this limitation in the paragraph appearing on page four of
 8   the settlement agreement, which provides that “[t]he Plaintiffs understand and
 9   acknowledge that the Secretary cannot, by herself, exact a new Elections Procedures
10   Manual,” that “the Governor and Attorney General must give their approval to the draft
11   manual before the Secretary can issue it,” and that “the Plaintiffs reserve their right to file
12   a new lawsuit should the next Elections Procedure Manual not specify that missing
13   signatures are allowed to be cured in the same manner and timeframe as inconsistent
14   signatures.” (Doc. 44-2 at 4.) The Court reads this paragraph as acknowledging that, if
15   the Secretary of State includes the requested language in the draft version of the next
16   Elections Procedure Manual but it doesn’t make it into the final version, Plaintiffs would
17   not be able to seek relief from this Court under a breach-of-settlement-agreement theory
18   and instead would be required to “file a new lawsuit.”
19          As for the second obligation, an agreement to “continue to use certified Navajo
20   translators to coordinate and make available the Navajo-language translation of ballot
21   measure language in the Publicity Pamphlet” (Doc. 44-2 at 4, emphasis added) suggests
22   the Secretary of State is already following the law and is simply agreeing to continue to do
23   so in the future. It’s unclear why federal oversight is required in this circumstance. Also
24   concerning is the fact that, unlike the first obligation, this obligation doesn’t seem to have
25   any time limitation attached to it. Thus, if the Court were to agree to retain jurisdiction
26   over this portion of the settlement agreement, it would presumably be agreeing to retain
27   jurisdiction over every future dispute in Arizona concerning Navajo-language translation
28


                                                  -2-
 1   issues during elections. This doesn’t seem like an appropriate exercise of jurisdiction,1
 2   particularly where the underlying settlement agreement is arguably vague as to what the
 3   Secretary of State is agreeing to do (and not do)—an agreement to “coordinate and make
 4   available” certain translated materials begs the question of what constitutes an appropriate
 5   level of coordination and availability.
 6          The parties are invited to file another joint memorandum addressing the issues
 7   identified in this order. Any such memorandum must be filed by August 30, 2019.
 8          Dated this 22nd day of August, 2019.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   1
           Cf. Brass Smith, LLC v. RPI Indus., Inc., 827 F. Supp. 2d 377, 380-82 (D.N.J. 2011)
     (“[T]here is no authority that states that a court shall exercise jurisdiction indefinitely.”).

                                                  -3-
